Citation Nr: 0803201	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-32 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lung condition, 
to include fibrosis. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chloracne, 
claimed as due to Agent Orange Exposure. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board accepts a January 
2004 statement as an appropriate substantive appeal for the 
two issues on appeal, as listed on the cover page. 

The Board notes that the RO accepted an October 2005 VA-9 
form as a substantive appeal for the following issues: 
entitlement to service connection for kidney stones, 
arthritis, unspecific atrophy, hypertension with renal 
insufficiency, and calcified abdominal aorta.  Review of that 
VA-9 form shows, however, that the veteran did not indicate a 
desire to appeal those issues and limited his appeal to the 
claims regarding the lung condition and cloracne, already in 
appellate status.  Therefore, those issues are not in 
appellate status and will not be further addressed.  

By rating action in June 2003, the RO denied service 
connection for diabetes mellitus, type II  In his October 
2005 statement, the veteran raised the issue of entitlement 
to service connection for diabetes mellitus.  Therefore, the 
Board refers this matter to the RO for the appropriate 
action. 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

The Board notes that in a May 2005 VA treatment note a VA 
physician stated that veteran was applying for Social 
Security Disability from the Social Security Administration 
(SSA) for his medical conditions.  Where there is actual 
notice to VA that the veteran is receiving disability 
benefits from the SSA, VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  The RO 
should also invite the veteran to submit all evidence in his 
possession that is not already of record, and ensure that its 
notice to the veteran meets the requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),  as 
well as Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the decisions 
in Dingess/Hartman v. Nicholson and Kent 
v. Nicholson, cited to above, as 
appropriate.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including administrative decisions and 
the medical records relied upon 
concerning that claim.  All records 
obtained must be associated with the 
claims folder.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicated the issues on 
appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

